Citation Nr: 0618622	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  98-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
April 2004 and February 2006.  It was remanded both times to 
afford the veteran a hearing to be conducted by a Veterans 
Law Judge.  The veteran eventually testified at a Board 
hearing at the RO in February 2006.  

The Board notes that when the issue on appeal was before the 
Board in April 2004 and February 2006, it was styled both 
times as an original claim.  The Board finds, however, as set 
out below that the issue of entitlement to service connection 
for PTSD was subject to a prior final decision.  Generally, a 
claim which has been denied in a final rating decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  The Board has a legal duty to 
address the "new and material evidence" requirement.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The issue of entitlement to service connection for PTSD under 
a merits analysis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1997 rating decision denied service 
connection for PTSD.

2.  The evidence received since the June 1997 rating 
decision, bears directly or substantially upon the issue of 
entitlement to service connection for PTSD and is not 
duplicative or cumulative in nature and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the June 1997 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In a June 1997 rating decision, the RO denied service 
connection for PTSD.  The RO determined at that time that 
there was no confirmed diagnosis of PTSD of record and that 
the evidence available for review was inadequate to establish 
that a stressful experience occurred.  The veteran was 
notified of that decision and of his appellate rights in July 
1997.  The veteran responded in a July 1997 letter that he 
did not disagree with the denial of service connection for 
PTSD.  In May 1998, the veteran submitted a statement 
indicating that he desired to reopen his claim of entitlement 
to service connection for PTSD.  Although received within one 
year of notification of the June 1997 denial, the May 1998 
statement did not indicate in any way that the veteran was 
appealing the June 1997 rating decision or that he desired 
appellate review of that decision.  The Board finds that this 
communication was not a notice of disagreement.  See 
38 C.F.R. § 20.201.  No other communication which can be 
considered a notice of disagreement was received within one 
year of notification of the June 1997 rating decision.  The 
June 1997 rating decision therefore became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received in May 1998, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  
Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a);  see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD.  The claim was denied in June 1997 
based, in part, on the RO's finding that there was no 
diagnosis of PTSD associated with the claims file.  Some of 
the evidence received subsequent to the June 1997 rating 
decision are VA medical records which include diagnoses of 
PTSD.  A VA hospitalization record for a period of 
hospitalization from May to July 1998 includes an Axis I 
diagnosis of PTSD.  An annotation in the record indicates the 
veteran reported, in part, that he avoided situations that 
promoted memories of his contact experiences.  Furthermore, a 
May 2001 letter from a VA psychiatrist indicates that the 
veteran was diagnosed with PTSD associated with his Viet Nam 
war experiences.  

The Board finds that there is now competent evidence of 
record of a diagnosis of PTSD which has been linked to the 
veteran's active duty service.  The Board notes that, while 
the veteran's stressors have not been verified, for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board finds the evidence received subsequent to the June 
1997 rating decision which denied service connection for PTSD 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative and/or redundant, and 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the veteran's claim of entitlement to service connection for 
PTSD has been reopened. 

The Board further finds, however, that additional evidentiary 
development is required prior to de novo review of the claim.  
This development is addressed in the remand portion of this 
decision.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board need not consider the question of VCAA compliance in 
the case presently before the Board since there is no 
detriment to the veteran in light of the reopening of the 
claim and remand directed by this decision.  Any VCAA 
deficiencies will be addressed by the RO while the issue on 
appeal is back before it as a result of this remand.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD has been reopened.  
The appeal is granted to that extent only.


REMAND

The Board finds that there is now competent evidence of 
record of a diagnosis of PTSD.  The Board further finds that 
the veteran's reported stressors have not been verified and 
an attempt must be made to verify the claimed stressors.  At 
least one of the veteran's alleged stressors is capable of 
verification.  The veteran's service personnel records 
indicate that he was assigned as a crew chief on a helicopter 
from August 1969 to November 1969.  He has reported that he 
was shot at while he was performing duties as a crew chief 
while in flight, including at least three times when his 
helicopter landed to pick up soldiers in the field.  During 
the time he was a crew chief, the veteran was assigned to the 
79th Transportation Company.  A request should be made to 
review the unit records for the veteran's unit during the 
months of August to November 1969 to determine if any 
helicopters from the unit were subjected to enemy fire and to 
determine what duties were performed.  

The Board notes that the veteran has submitted copies of 
flight records he apparently had in his possession which 
indicate that he had 140 hours of flight time in a single 
engine rotary wing craft.  Appropriate action to clarify the 
nature of the reported flight time in August, September, 
October, and November 1969.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
the veteran did engage in combat with the enemy, the RO 
should provide the veteran with a VA examination to determine 
whether the veteran currently has PTSD and whether it is 
related to a verified in-service stressor. 
 
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, the flight records 
submitted by the veteran, along with any 
other supporting documents, should be 
submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08 Alexandria, VA 22315-3802, for 
verification.  Unit records should be 
requested for the period August to 
November 1969 together with any unit 
history for this period which would 
reflect being fired upon by the enemy.  
Request the appropriate department to 
clarify the nature of the reported 140 
hours of flight time in August, 
September, October, and November 1969.  
Any additional development recommended by 
that office should be accomplished.

2.  Following the above, the RO should 
make a specific determination  with 
respect to whether the veteran engaged in 
combat, or was exposed to a verified 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.

3.  If, and only if, the RO determines 
that the veteran engaged in combat, or 
any stressor is verified, the veteran 
should be afforded a VA PTSD examination.  
The claims folder must be provided to the 
examiner and review of such should be 
reflected examination report.  All 
necessary tests and studies should be 
accomplished.  The RO should inform the 
examiner of the verified stressor(s) (or 
if the veteran engaged in combat).  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed 
events that are considered stressors 
supporting the diagnosis.   

4.  Thereafter, the RO should review the 
claims file and determine if service 
connection is warranted for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case.  
After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


